DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/26/2019, 5/28/2019, and 11/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because there are reference characters in the abstract. These need to be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 23 is objected to because of the following informalities:
In claim 23, line 2, “the steps calculating” should be –the steps of calculating--.
In claim 28, line 4, “provide” should be –providing--.
In claim 28, line 6, “provide” should be –providing--.
In claim 28, line 8, “calculate” should be –calculating--.
In claim 28, line 10, “determine” should be –determining--.
In claim 28, line 12, “calculate” should be –calculating--.
In claim 28, line 14, “generate” should be –generating--.
In claim 28, line 17, “reduce” should be –reducing--.
In claim 29, line 5, “provide” should be –providing--.
In claim 29, line 7, “provide” should be –providing--.
In claim 29, line 9, “calculate” should be –calculating--.
In claim 29, line 11, “determine” should be –determining--.
In claim 29, line 13, “calculate” should be –calculating--.
In claim 29, line 15, “generate” should be –generating--.
In claim 29, line 18, “reduce” should be –reducing--.
In claim 29, the parsing and phrasing of lines 21-line 27 makes the claim hard to read.  Claim 29 should be parsed as follows: 
--29.    (Currently Amended) A system comprising
one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to perform the following operations:
providing an initial coverage volume for a planning target volume to be irradiated in an irradiation treatment with a prescribed dose;
providing at least one constraint for an organ at risk, the at least one constraint being indicative of an allowed dose deposited in at least a part of the organ at risk;
calculating an organ dose deposited in said at least part of the organ at risk when applying an initial irradiation treatment plan;
determining an amount of violation of the at least one constraint based on comparing the at least one constraint and the calculated organ dose;

generating a virtual planning object by changing a volume of the organ at risk, such that an overlap region of the virtual planning object with the planning target volume corresponds to the reduction coverage volume; and
reducing the initial coverage volume of the planning target volume based on removing at least a part of said overlap region from the planning target volume, thereby generating an optimized planning target volume to be irradiated during the irradiation treatment;
at least one electronic data storage device storing at least patient data; and
a medical device,
wherein the at least one processor is operably coupled to the at least one electronic data storage device and the medical device; 
wherein the at least one electronic data storage device is for acquiring, from the at least one data storage device, at least the patient data, and the medical device is for issuing a control signal to the medical device for controlling an operation of the medical device on the basis of the generated optimized planning target volume.--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16-27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the conditional statement “when” in line 7. Usage of the conditional statement makes the claim unclear because it cannot be determined what is being claimed, a broad claim which does not require the conditional steps or a narrow claim that requires the conditional steps.
Claims 17-27 inherit the deficiencies of claim 16 and are likewise rejected.

Regarding claim 23, the phrase "preferably in an automatic iteration process" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 29 recites the limitation “the at least one processor” in line 23 and "the basis" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 inherits the deficiency of claim 29 and are likewise rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 23, 28, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0259083 (Nakatsugawa et al., hereinafter Nakatsugawa).
In regards to claims 16, 28, and 29, Nakatsugawa discloses a method and apparatus that determines treatment regions and mitigates radiation toxicity. Nakatsugawa states a computer-implemented medical method of irradiation treatment planning (fig 13), the method comprising the following steps:
providing an initial coverage volume for a planning target volume to be irradiated in an irradiation treatment with a prescribed dose (fig 13, step S1310)
providing at least one constraint for an organ at risk, the at least one constraint being indicative of an allowed dose deposited in at least a part of the organ at risk (claim 1: a threshold is predetermined);
calculating an organ dose deposited in said at least part of the organ at risk when applying an initial irradiation treatment plan (fig 13, step S1340);
determining an amount of violation of the at least one constraint based on comparing the at least one constraint and the calculated organ dose (fig 13, step S1360);
calculating a reduction coverage volume for the planning target volume based on the determined amount of violation (paragraphs 68-75, 126);
generating a virtual planning object by changing a volume of the organ at risk, such that an overlap region of the virtual planning object with the planning target volume corresponds to the reduction coverage volume; and reducing the initial coverage volume of the planning target volume based on removing at least a part of said overlap region from the planning target volume, thereby generating an optimized planning target volume to be irradiated during the irradiation treatment (fig 12B; paragraphs 68-75, 126).
Thus Nakatsugawa states the method/step limitations present in claims 16, 28, and 29. For the structural components of claims 28 and 29, Nakatsugawa discloses that the method is stored in memory and executed by a computer (paragraphs 23, 37, and 38) which meets the processor and memory limitations of claims 28 and 29. To further meet the device limitations of claim 29, Nakatsugawa further shows the presence of  
at least one electronic data storage device storing at least patient data (paragraph 80 memory - 45); and
a medical device (paragraph 80; radiation therapy device - 25),
wherein the at least one processor is operably coupled to the at least one electronic data storage device for acquiring, from the at least one data storage device, at least the patient data (paragraphs 80 - 125), and 
the medical device for issuing a control signal to the medical device for controlling an operation of the medical device on the basis of the generated optimized planning target volume (paragraph 119; figure 13 S1380).
In regards to claim 18, Nakatsugawa discloses the limitations of claim 16. In addition, paragraphs 68-75 show the expansion of the contours of the organ at risk, which would change the volume of the organ at risk, which would either increase or decrease the volume.
In regards to claim 23, Nakatsugawa discloses the limitations of claim 16. In addition, Nakatsugawa shows that the steps of calculating an organ dose, determining an amount of violation, calculating a reduction coverage volume, and generating a virtual planning object are repeated in an iteration process (see abstract; paragraph 23, 24, 36, and 77; claim 1). 
In regards to claim 30, Nakatsuga discloses the limitation of claim 29. In addition figure 1C discloses a radiation treatment apparatus (162) which has a treatment beam source (154) and . 

Allowable Subject Matter
Claims 17, 19-22, and 24-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 17, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of 
converting the calculated reduction coverage volume into a radius for the virtual planning object; 
wherein the virtual planning object is generated based on changing the volume of the organ at risk using said radius.

In regards to claim 19, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of
providing a list comprising a plurality of pairs of entries, each pair of entries specifying a radius of an auxiliary virtual planning object and an amount of overlap of the corresponding auxiliary planning object with the planning target volume; and


In regards to claim 20, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of
generating a plurality of auxiliary planning objects based on changing the volume of the organ at risk by a different radius for each of the plurality of auxiliary planning objects; and
determining an amount of overlap of each of the plurality of auxiliary planning objects with the planning target volume.

In regards to claim 21, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of
receiving a tolerated coverage volume for the planning target volume , wherein the tolerated coverage volume is indicative of a minimum volume of the planning target volume receiving a prescribed dose during the irradiation treatment; and
wherein the reduction coverage volume for the planning target volume is determined based on the amount of violation of the at least one constraint and based on the tolerated coverage volume.


In regards to claim 22, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of 

wherein at least a part of the overlap region of the virtual planning object with the planning target volume is disregarded in the calculation of the dose distribution.

In regards to claim 24, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of 
calculating, in each iteration of the iteration process, an optimized organ dose deposited in at least a part of the organ at risk; and
determining an optimized amount of violation of the at least one constraint of the organ at risk based on comparing the at least one constraint and the optimized dose deposited in said at least part of the organ at risk.

In regards to claim 25, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of
providing a voxel representation of at least a part of a patient, wherein the voxel representation comprises the planning target volume and the organ at risk, wherein the step of reducing the initial coverage volume comprises:
determining one or more voxels of the planning target volume arranged at least partly in the overlap region of the virtual planning object with the planning target volume; and
removing at least a subset of the determined one or more voxels from the planning target volume to generate the optimized planning target volume.

In regards to claim 26, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the generation of the virtual planning object comprises isotropically changing the volume of the organ at risk in three spatial directions.

In regards to claim 27, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the generation of the virtual planning object comprises non-isotropically changing the volume of the organ at risk in three spatial directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791